Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16 and 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04 March 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Callaghan on 25 August 2022.

The application has been amended as follows:
IN THE CLAIMS
	Claim 16: line 5, “relevant” has been changed to --one--.
	Claim 16: line 7, “the new” has been changed to --a new--.
	Claim 16: line 7, “the fastening” has been changed to --a fastening--.
	Claim 16: line 8, “relevant” has been changed to --new--.
	Claim 17: lines 1-2, “an inner ring element for” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
wherein the inner ring element has at least a receiving profile on its radial outside to form a positive locking connection between the sliding bearing pads and the inner ring element, the fastening profile of the sliding bearing pad and the receiving profile of the inner ring element are formed such that the sliding bearing pad can be inserted into the inner ring element in an axial direction or in a diagonal direction, wherein an axial stop for the sliding bearing pad is formed on the inner ring element in the region of the receiving profile, wherein a releasable axial clamping element for the sliding bearing pad is formed on the inner ring element in the region of the receiving profile, and wherein a first end face of the sliding bearing pad can be placed on the axial stop in the axial direction, and the axial clamping element can act upon a second end face of the sliding bearing pad, and wherein each of the sliding bearing pads is assigned at least one of the axial clamping elements.

Claim 18
the individual sliding bearing pads each have a radial bearing surface and a fastening profile located opposite the radial bearing surface, wherein the inner ring element has at least a receiving profile on its radial outside to form a positive locking connection between the sliding bearing pads and the inner ring element, and wherein a clamping device for clamping the sliding bearing pad is arranged between the fastening profile of the sliding bearing pad and the receiving profile of the inner ring element.

Claim 19
the individual sliding bearing pads each have a radial bearing surface and a fastening profile located opposite the radial bearing surface, wherein the inner ring element has at least a receiving profile on its radial outside to form a positive locking connection between the sliding bearing pads and the inner ring element, wherein the outer ring element is designed to be sleeve-shaped, wherein a first end wall protruding radially inwards is formed on a first front side, and wherein a first axial bearing surface of the sliding bearing pad abuts on the first end wall.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656